
	
		I
		112th CONGRESS
		2d Session
		H. R. 4153
		IN THE HOUSE OF REPRESENTATIVES
		
			March 7, 2012
			Mr. Goodlatte (for
			 himself and Mr. Holden) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure, and in addition to the Committees on
			 Agriculture and
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To support efforts to reduce pollution of the Chesapeake
		  Bay watershed, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Chesapeake Bay Program
			 Reauthorization and Improvement Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Modification of Chesapeake Bay Program under Federal
				Water Pollution Control Act.
					Sec. 3. Establishment of independent commission to oversee and
				administer nitrogen, phosphorus, and sediment trading program for Chesapeake
				Bay States.
					Sec. 4. Chesapeake Bay watershed partnerships.
					Sec. 5. Technical guidelines for environmental services
				markets.
					Sec. 6. Chesapeake Bay watershed pilot program for creating
				environmental service markets.
					Sec. 7. Offset.
				
			2.Modification of
			 Chesapeake Bay Program under Federal Water Pollution Control Act
			(a)DefinitionsSection 117(a) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1267(a)) is amended—
				(1)by redesignating
			 paragraphs (5) and (6) as paragraphs (6) and (10), respectively;
				(2)by inserting after
			 paragraph (4) the following new paragraph:
					
						(5)Chesapeake Bay
				StateThe term
				Chesapeake Bay State or State means Delaware,
				Maryland, New York, Pennsylvania, Virginia, West Virginia, and the District of
				Columbia.
						;
				and
				(3)by inserting after
			 paragraph (6), as redesignated, the following new paragraphs:
					
						(7)Chief
				executiveThe term chief executive means—
							(A)in the case of a
				State or Commonwealth, the Governor of the State or Commonwealth; and
							(B)in the case of the
				District of Columbia, the Mayor of the District of Columbia.
							(8)Nonindustrial
				private forest landThe term
				nonindustrial private forest land means rural land, as determined
				by the Secretary, that—
							(A)has existing tree
				cover or is suitable for growing trees; and
							(B)is owned by any
				nonindustrial private individual, group, association, corporation, Indian
				tribe, or other private legal entity that has definitive decisionmaking
				authority over the land.
							(9)Restoration
				ActivitiesThe term restoration activities means one
				or more practices or programs that directly protect, conserve, or restore
				habitat, water resources, or water quality in the Chesapeake Bay watershed,
				including practices and programs that promote conservation and land stewardship
				in the Chesapeake Bay watershed.
						(10)Total maximum
				daily nutrient or sediment load in the Chesapeake BayThe term total maximum daily nutrient
				or sediment load in the Chesapeake Bay means a total maximum daily load
				for nitrogen, phosphorus, or sediment established under section 303(d) for a
				segment or tributary of the Chesapeake Bay, whether established under paragraph
				(1) of such section by the State in which the segment or tributary is located
				or under paragraph (2) of such section by the
				Administrator.
						.
				(b)Chesapeake Bay
			 crosscut financial reportSection 117 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1267) is amended by striking subsection (j) and
			 inserting the following new subsection:
				
					(j)Financial
				report
						(1)Financial report
				requiredWith the budget
				submission for each fiscal year, the Director of the Office of Management and
				Budget, in consultation with other appropriate Federal agencies and the chief
				executive of each Chesapeake Bay State, shall submit to Congress a financial
				report containing—
							(A)a summary of an
				interagency crosscut budget that displays—
								(i)the proposed
				funding for Federal restoration activities to be carried out in the succeeding
				fiscal year, including any planned interagency or intra-agency transfer, for
				each of the Federal agencies that carry out restoration activities;
								(ii)to the extent that information is
				available, the estimated funding for any State restoration activities to be
				carried out in the succeeding fiscal year;
								(iii)all expenditures for Federal restoration
				activities from the preceding 3 fiscal years, the current fiscal year, and
				estimated expenditures for the succeeding fiscal year; and
								(iv)all expenditures, to the extent that
				information is available, for State restoration activities during the
				equivalent time period described in clause (iii);
								(B)a detailed
				accounting of all funds received and obligated by all Federal agencies for
				restoration activities during the current and preceding fiscal years, including
				the identification of funds which were transferred to a Chesapeake Bay State
				for restoration activities;
							(C)to the extent that
				information is available, a detailed accounting from each State of all funds
				received and obligated from a Federal agency for restoration activities during
				the current and preceding fiscal years; and
							(D)a description of
				each of the proposed Federal and State restoration activities to be carried out
				in the succeeding fiscal year (corresponding to those activities listed in
				clauses (i) and (ii) of subparagraph (A)).
							(2)SubmissionNot later than 30 days after the submission
				by the President of the annual budget to Congress, the Director shall submit
				the report required by paragraph (1) to the following congressional
				committees:
							(A)The Committees on
				Agriculture, Appropriations, Natural Resources, Energy and Commerce, and
				Transportation and Infrastructure of the House of Representatives.
							(B)The Committees on Agriculture, Nutrition,
				and Forestry, Appropriations, Environment and Public Works, and Commerce,
				Science, and Transportation of the
				Senate.
							.
			(c)Transparency and
			 accountabilitySection 117 of the Federal Water Pollution Control
			 Act (33 U.S.C. 1267) is amended by adding at the end the following new
			 subsection:
				
					(k)Transparency and
				accountability requirements
						(1)State
				ReportsNot later than
				October 10 of each year, each State that received funds from a Federal agency
				under subsection (n)(1)(B) shall submit a report to the head of the agency
				that—
							(A)identifies the total amount of funds
				received from the agency under such provisions during the preceding fiscal
				year;
							(B)identifies the amount of funds received
				from the agency under such provisions that were obligated or expended for
				projects or activities during the preceding fiscal year; and
							(C)contains a list of
				all projects or activities for which the funds were obligated or expended,
				except that such list shall not include personal identifying information of
				individual recipients.
							(2)Agency
				reportsNot later than
				November 10 of each year, the Secretary of Agriculture shall provide to the
				Administrator the information received in any report submitted to the Secretary
				under paragraph (1). The Administrator shall publish on a publicly available
				website, in accordance with paragraph (5), any information submitted to the
				Administrator under this paragraph or paragraph (1).
						(3)Economic
				analysis
							(A)In
				generalThe Administrator
				shall complete an economic analysis of each agency statement described in
				subparagraph (B) that is issued by the Administrator.
							(B)Agency statement
				describedAn agency statement
				described in this subparagraph is any guidance, policy, memorandum, regulation,
				or statement of general applicability and future effect that is designed to
				implement, interpret, or prescribe law or policy relating to water quality in
				the Chesapeake Bay.
							(C)Contents of
				analysisAn economic analysis required under subparagraph (A)
				shall include—
								(i)the impact of the
				agency statement on the economies and budgets of States and
				municipalities;
								(ii)the impact of the
				agency statement on the private sector, including such impact on small entities
				and farm income;
								(iii)the availability of Federal funding to
				offset the impacts identified under clause (ii); and
								(iv)the benefits of
				the agency statement to water quality in the Chesapeake Bay.
								(D)ConsultationIn conducting an economic analysis required
				under subparagraph (A), the Administrator shall consult with other Federal
				agencies that may be affected by the agency statement.
							(4)Initial
				ComplianceNot later than 180
				days after the date of enactment of the Chesapeake Bay Program Reauthorization and Improvement
				Act, the head of each Federal agency providing funds under
				subsection (n)(1)(B) shall require, as a condition of receipt of the funds, a
				State recipient of the funds to provide the information required under
				paragraph (1).
						(5)Website
							(A)Website
				requiredThe Administrator
				shall establish and maintain, not later than 30 days after the enactment of the
				Chesapeake Bay Program Reauthorization and
				Improvement Act, a user-friendly, publicly available website to
				promote greater accountability and transparency regarding the use of funds
				provided under subsection (n)(1)(B).
							(B)Content and
				functionThe website shall provide the following:
								(i)Accountability
				information, including findings from audits, inspectors general, and the
				Government Accountability Office.
								(ii)Data on relevant
				economic, financial, grant, and contract information in user-friendly visual
				presentations to enhance public awareness of the use of covered funds.
								(iii)Links to other
				government websites where key information relating to efforts to improve the
				water quality of the Chesapeake Bay watershed may be found.
								(iv)Printable reports
				on covered funds obligated by month to each State and congressional
				district.
								(v)Links to other
				government websites with information concerning covered funds, including
				Federal agency and State websites.
								(C)RevisionsThe
				Administrator shall enhance and update the website as
				necessary.
							.
			(d)Independent
			 evaluation and technical advisory committee for Chesapeake bay
			 programSection 117 of the
			 Federal Water Pollution Control Act (33 U.S.C. 1267) is amended by inserting
			 after subsection (k), as added by subsection (c), the following new
			 subsection:
				
					(l)Independent
				evaluation and technical advisory committee
						(1)EstablishmentThere is established an Independent
				Evaluation and Technical Advisory Committee (in this subsection referred to as
				the Advisory Committee).
						(2)Review and
				reportBeginning on a date
				that is not more than 180 days after the date of enactment of the
				Chesapeake Bay Program Reauthorization and
				Improvement Act, and every two years thereafter, the Advisory
				Committee shall review and report to Congress on—
							(A)Federal and State,
				and, to the extent practicable, other, restoration activities in the Chesapeake
				Bay watershed, including relevant topics suggested by the Chesapeake Executive
				Council and the Chesapeake Bay Commission; and
							(B)any progress made
				by such activities toward reaching applicable water quality goals of the
				Chesapeake Bay States.
							(3)Duties
							(A)Administration
				reviewThe duties of the
				Advisory Committee shall be to provide recommendations to the Administrator and
				Secretary of Agriculture concerning the administration of this section.
							(B)Program and
				activities reviewThe
				Advisory Committee shall, after reviewing the Chesapeake Bay Program, provide
				to the Administrator and the Secretary of Agriculture a report evaluating
				whether—
								(i)funds authorized
				for restoration activities are being distributed and used to improve water
				quality in the Chesapeake Bay watershed;
								(ii)mechanisms to
				track restoration activities are in place and restoration activities are being
				properly implemented;
								(iii)mechanisms are in place to evaluate
				progress toward achieving water quality goals for the Chesapeake Bay
				watershed;
								(iv)the allocation of funds among Chesapeake
				Bay States reflects the responsibility and contribution towards achieving water
				quality goals of each Chesapeake Bay State;
								(v)restoration
				activities are being carried out in accordance with this section;
								(vi)the factual
				information and assumptions incorporated in Chesapeake Bay modeling efforts are
				accurate;
								(vii)implementation of restoration activities is
				being adequately tracked and accounted for in Chesapeake Bay modeling efforts,
				including tracking of privately funded and government-funded practices;
				and
								(viii)the achievability and practicability of
				water quality goals are being considered in the implementation of the
				Program.
								(4)Membership
							(A)Number and
				AppointmentThe Advisory
				Committee shall be composed of 16 members appointed by the Administrator and
				the Secretary of Agriculture, composed of the following:
								(i)Two individuals who are engineers or
				scientists who worked for the Government or in academia and have technical
				expertise in water quality modeling.
								(ii)One individual
				who has an affiliation with an institution of higher education and technical
				expertise in water quality.
								(iii)Nine
				individuals, of whom at least one shall have professional experience and
				expertise in each of the following areas:
									(I)Urban storm water
				issues.
									(II)Agricultural storm water issues.
									(III)Urban and
				suburban development.
									(IV)Water quality
				modeling.
									(V)Economics.
									(VI)Agronomy, crop science, or soil
				science.
									(VII)Wastewater treatment systems.
									(VIII)Marine biology or fish and wildlife
				habitats.
									(IX)Applying for and complying with building
				permits.
									(iv)Four individuals,
				at least one of whom shall be affiliated with each of the following:
									(I)An environmental
				or conservation organization.
									(II)A fishing, hunting, or outdoor sporting
				organization operating in the Chesapeake Bay watershed.
									(III)Nongovernmental agriculture producer
				associations or other groups of producers related to livestock.
									(IV)Agricultural conservation organizations
				with an established history of working cooperatively with producers on
				agricultural lands.
									(B)TermEach
				member of the Advisory Committee shall be appointed for a term of two years. No
				member may be appointed for more than three terms.
							(C)MeetingsThe
				Advisory Committee shall meet on a quarterly basis.
							(5)BylawsThe Advisory Committee shall establish any
				bylaws necessary for the advisory committee to carry out its duties under this
				subsection. Such bylaws shall include provisions to prevent any conflict of
				interest or the appearance of any conflict of interest in the actions taken or
				recommendations made by the Advisory Committee or by any member of the Advisory
				Committee.
						(6)Administrative
				supportThe Secretary of
				Agriculture shall provide to the Advisory Committee any administrative support
				services necessary for the Advisory Committee to carry out its responsibilities
				under this section.
						(7)CoordinationTo avoid duplication of effort, the
				Advisory Committee shall coordinate activities with other Federal advisory
				committees working in related areas.
						(8)No regulatory
				authorityThe Advisory
				Committee does not have the authority to recommend or promulgate
				regulations.
						.
			(e)Nitrogen,
			 Phosphorus, and Sediment Trading Technical GuidelinesSection 117
			 of the Federal Water Pollution Control Act (33 U.S.C. 1267) is amended by
			 inserting after subsection (l) (as added by subsection (d)), the following new
			 subsection:
				
					(m)Nitrogen,
				Phosphorus, and Sediment Trading Technical Guidelines
						(1)EstablishmentNot later than 14 months after the date of
				enactment of the Chesapeake Bay Program Reauthorization and Improvement Act,
				the Administrator, in consultation with the Secretary of Agriculture and the
				Chesapeake Bay States, shall establish technical guidelines to be used by the
				Chesapeake Bay Nutrient and Sediment Trading Commission in establishing a
				voluntary interstate nitrogen, phosphorus, and sediment trading program for the
				Chesapeake Bay.
						(2)Limitation on
				applicationTechnical guidelines established under this
				subsection shall not apply to agricultural nonpoint sources or nonindustrial
				private forest lands except to the extent that such guidelines consist of
				guidelines issued under section 1245 of the Food Security Act of 1985 (16
				U.S.C. 3845).
						(3)ElementsThe
				technical guidelines established under this subsection shall, at a
				minimum—
							(A)define and
				standardize nitrogen, phosphorus, and sediment credits and establish procedures
				or standards for ensuring equivalent water quality benefits for all
				credits;
							(B)establish
				procedures or standards for credit practices, for both point sources and
				nonpoint sources (except as provided in paragraph (2)), that measure reductions
				in nitrogen, phosphorus, and sediment from credit-generating practices;
							(C)establish
				procedures or standards for generating, quantifying, trading, banking, and
				applying credits to meet regulatory requirements;
							(D)establish baseline
				requirements, relevant to the credit being traded, that a credit seller must
				meet before becoming eligible to generate saleable credits; and
							(E)develop and incorporate an approach,
				consistent with subsection (o), that creates a general approval for trading,
				thereby avoiding the need to reopen or reissue permits issued under section 402
				to incorporate individual
				trades.
							.
			(f)Authorization of
			 appropriations and grant authoritySection 117 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1267) is amended by inserting after subsection (m) (as
			 added by subsection (e)) the following new subsection:
				
					(n)Funding
						(1)Authorization of
				appropriationsThere are
				authorized to be appropriated to the Administrator for each of fiscal years
				2013 through 2018, to remain available until expended—
							(A)$50,000,000 to carry out this section;
				and
							(B)$40,000,000 to support the Chesapeake Bay
				States in carrying out activities related to a total maximum daily nutrient or
				sediment load in the Chesapeake Bay.
							(2)Incentive
				payments
							(A)Reservation of
				fundsOf the amounts
				appropriated under paragraph (1)(B), the Administrator shall reserve the
				following percentages for allocation in accordance with subparagraph
				(B):
								(i)Ten percent in
				each of fiscal years 2013 and 2014.
								(ii)Twenty percent in each of fiscal years 2015
				and 2016.
								(iii)Fifty percent in each of fiscal years 2017
				and 2018.
								(B)Allocation to
				Chesapeake Bay States
								(i)DeterminationFor
				each fiscal year, the Administrator, in consultation with the Secretary of
				Agriculture and using information provided in the report of the Advisory
				Committee required under subsection (l), shall determine whether each
				Chesapeake Bay State has made sufficient progress toward meeting water quality
				goals and is properly managing financial resources intended to enable the State
				to meet such goals.
								(ii)AllocationThe Administrator, in consultation with the
				Secretary of Agriculture, shall allocate the amounts reserved under
				subparagraph (A) in each fiscal year among the Chesapeake Bay States the
				Administrator has determined under clause (i) have made sufficient progress
				toward meeting water quality goals and are properly managing financial
				resources intended to enable the State to meet such goals.
								(C)Use of
				fundsA State may use amounts
				allocated under this paragraph for carrying out activities related to a total
				maximum daily nutrient or sediment load in the Chesapeake Bay.
							(3)GrantsOf
				the amounts authorized to be appropriated under paragraph (1)(B), after the
				reservation of funds under paragraph (2)—
							(A)30 percent shall
				be used for grants to any municipal, intermunicipal, or State agency in a
				Chesapeake Bay State, or to any interstate agency in two or more Chesapeake Bay
				States, for the construction, operation, and maintenance of publicly owned
				treatment works, as defined in section 212;
							(B)35 percent shall be used for grants to any
				municipality in a Chesapeake Bay State for the construction, operation, and
				maintenance of a municipal separate storm sewer system subject to regulation
				under section 402(p); and
							(C)35 percent shall be distributed to the
				Secretary of Agriculture to carry out section 1240Q(i) of the Food Security Act
				of 1985 (which amounts shall be in addition to funding provided under such
				Act).
							(4)Distribution
							(A)PriorityThe
				Administrator shall distribute amounts under paragraphs (2), (3)(A), and (3)(B)
				with priority given to Maryland, Virginia, Pennsylvania, and the District of
				Columbia.
							(B)Minimum
				amountThe Administrator shall distribute to each Chesapeake Bay
				State not less than 7 percent of the amounts under paragraphs (3)(A) and
				(3)(B).
							.
			(g)Total maximum
			 daily loads for nitrogen, phosphorus, or sediment in the Chesapeake
			 BaySection 117 of the Federal Water Pollution Control Act (33
			 U.S.C. 1267) is amended by inserting after subsection (n) (as added by
			 subsection (f)), the following new subsection:
				
					(o)Total maximum
				daily loads for nitrogen, phosphorus, or sediment in the Chesapeake
				Bay
						(1)Total maximum
				daily nutrient or sediment load in the Chesapeake Bay durationAny total maximum daily nutrient or
				sediment load in the Chesapeake Bay shall use timeframes other than daily (such
				as annual, monthly, or seasonal) for certain economic sectors, including
				agriculture, in which a nondaily timeframe is appropriate.
						(2)Use of
				tradingIn any case in which
				a point source is subject to an effluent limit in a permit issued under section
				402 for nitrogen, phosphorus, or sediment, such point source may meet that
				permit limit in whole or in part through a trade administered by the Chesapeake
				Bay Nutrient and Sediment Trading Commission established by section
				117A.
						(3)Corresponding
				load reductionsFor any total
				maximum daily nutrient or sediment load in the Chesapeake Bay, a process shall
				be developed—
							(A)to account for
				reductions in loadings to the Chesapeake Bay watershed of nitrogen, phosphorus,
				and sediment, including those achieved by entities that do not have a total
				maximum daily load allocation for such pollutants, and including reductions
				achieved by restoration activities implemented by private entities, local
				governments, States, and Federal agencies, including the Department of
				Agriculture; and
							(B)to increase
				wasteload and load allocations on a proportional basis by the amount of such
				reductions.
							(4)State
				implementationPowers are
				reserved solely to the States to implement a total maximum daily nutrient or
				sediment load in the Chesapeake Bay, including authority to assign load and
				waste load allocations to individual sources and source sectors to achieve a
				total maximum daily nutrient or sediment load in the Chesapeake Bay. At the
				request of a Chesapeake Bay State, the Administrator may review a State
				implementation plan and offer non-binding recommendations for consideration by
				the State, but may not take any action to supersede any such State
				implementation.
						(5)Adaptive
				management
							(A)In
				generalIf a Chesapeake Bay
				State develops a plan to implement a total maximum daily nutrient or sediment
				load in the Chesapeake Bay that provides for reductions in loading through an
				iterative process that employs adaptive management principles, permits may be
				issued under section 402 for new or existing point source discharges
				that—
								(i)include wasteload
				allocations consistent with such plan; and
								(ii)demonstrate
				progress towards achieving the wasteload allocation specified in such plan by
				treatment, trading, or other means, in accordance with the schedule provided in
				such plan, as determined by the permit issuing authority.
								(B)Assessment of
				progressIn assessing sufficient progress by municipal
				dischargers and other point sources toward meeting water quality goals and
				plans, the availability, cost, effectiveness, and appropriateness of practices,
				techniques, methods, or other provisions for the control of such pollutants
				shall be considered.
							(6)Options for
				offsetting of stormwater management requirementsAn individual or entity undertaking land
				development activities may meet the applicable stormwater management
				requirements by offsetting such activities through the establishment of
				stormwater management practices off-site within the Chesapeake Bay watershed.
				Offsetting stormwater management practices shall include, at a minimum, the
				establishment of riparian forest buffers, streambank fencing, or other best
				management practices on agricultural lands.
						(7)Relation to
				watershed partnershipsA
				Chesapeake Bay State may use funds made available to the State under section
				319 for activities related to reducing losses of nitrogen, phosphorus, or
				sediment from agricultural or nonindustrial private forest land through a
				watershed partnership developed under section 1240Q(i) of the Food Security Act
				of 1985. Use of funds in such manner shall have no effect on the availability
				to the State of other funds under this
				Act.
						.
			3.Establishment of
			 independent commission to oversee and administer nitrogen, phosphorus, and
			 sediment trading program for Chesapeake Bay StatesThe
			 Federal Water Pollution Control Act is amended by inserting after section 117
			 (33 U.S.C. 1267) the following new section:
			
				117A.Chesapeake Bay
				Nutrient and Sediment Trading Commission
					(a)DefinitionsIn
				this section:
						(1)CommissionThe term Commission means the
				Chesapeake Bay Nutrient and Sediment Trading Commission established in
				subsection (b).
						(2)Chesapeake Bay
				StateThe term
				Chesapeake Bay State means Delaware, Maryland, New York,
				Pennsylvania, Virginia, West Virginia, and the District of Columbia.
						(3)Chesapeake
				Executive CouncilThe term Chesapeake Executive
				Council means the signatories to the Chesapeake Bay Agreement.
						(4)Chesapeake Bay
				AgreementThe term
				Chesapeake Bay Agreement means the formal, voluntary agreements
				executed to achieve the goal of restoring and protecting the Chesapeake Bay
				ecosystem and the living resources of the Chesapeake Bay ecosystem and signed
				by the Chesapeake Executive Council.
						(b)Establishment of
				Commission; purpose
						(1)In
				generalThere is established
				a Chesapeake Bay Nutrient and Sediment Trading Commission to oversee and
				administer a nitrogen, phosphorus, and sediment trading program for the
				Chesapeake Bay States to ensure credits are generated to attract market
				participants and facilitate trading mechanisms among and within such States to
				meet water quality goals.
						(2)Independent
				establishmentThe Commission shall be an independent
				establishment, as defined in section 104 of title 5, United States Code.
						(3)LocationThe Commission shall be housed at the
				Office of the Chesapeake Bay Program directed by the Chesapeake Executive
				Council in accordance with the Chesapeake Bay Agreement.
						(c)Duties
						(1)Credits for
				water quality tradingIn
				consultation with market developers, Chesapeake Bay States, and appropriate
				Federal agencies, the Commission shall develop a system to facilitate and
				generate credits for interstate water quality trading among and within the
				Chesapeake Bay States.
						(2)Water quality
				trading registryThe
				Commission shall obtain information from the Administrator, the Secretary of
				Agriculture, and other Federal agencies to operate and oversee a registry for
				interstate water quality trading in the Chesapeake Bay States.
						(3)Trade
				recordkeepingThe Commission
				shall develop and maintain a system to record specific interstate water quality
				trades among and within the Chesapeake Bay States.
						(4)Point source and
				nonpoint source tradesIn
				consultation with market developers and appropriate Federal agencies, the
				Commission shall develop a system to allow for trading to occur between point
				sources and nonpoint sources, and any combination thereof, among and within the
				Chesapeake Bay States.
						(5)Consistency with
				state programThe Commission shall not establish or operate a
				program that conflicts with or modifies a State program for intrastate
				trading.
						(6)Deadline;
				publicationNot later than 2
				years after the date of enactment of the Chesapeake Bay Program Reauthorization
				and Improvement Act, the Commission shall promulgate rules for interstate water
				quality trading among and within the Chesapeake Bay States, and shall publish
				such rules in the Federal Register.
						(d)Use of technical
				guidelinesThe Commission
				shall rely on the Administrator to provide technical guidelines under section
				117(m) and the Secretary of Agriculture to provide technical guidelines under
				section 1245(b) of the Food Security Act of 1985.
					(e)Members of
				commission
						(1)CompositionThe Commission shall consist of five
				members, of which—
							(A)one member shall
				be appointed by the Secretary of Agriculture;
							(B)one member shall be appointed by the
				Administrator; and
							(C)three members
				shall be appointed jointly by the Administrator and the Secretary of
				Agriculture from among persons nominated by the Governors of each of the
				signatory States of the Chesapeake Bay Agreement.
							(2)Special
				considerationsOf the members of the Commission—
							(A)one member shall
				be a representative of the general public;
							(B)not more than two of the members may have
				similar professional experience or expertise in the same field;
							(C)at least one of the members shall be
				experienced in a market-based pollutant trading mechanism; and
							(D)not more than
				three of the members may be of the same political party.
							(3)TermsThe
				members of the Commission shall serve a term of five years and may be
				reappointed.
						(4)ChairpersonThe members of the Commission shall
				designate one of the members to serve as chairperson.
						(5)MeetingsThe Commission shall meet at the call of
				the chairperson or a majority of its members, and shall hold public meetings at
				intervals as are necessary to carry out the functions of the Commission, but
				not less frequently than 2 times per year.
						(f)Officers and
				staffThe Commission may appoint, employ, fix the pay of, and
				provide other allowances and benefits for such officers and employees of the
				Commission as the members determine to be appropriate.
					(g)Relationship
				with other entities
						(1)Liaisons
							(A)Commission
				liaisons
								(i)In
				generalThe Commission shall,
				in cooperation with the Administrator and the Secretary of Agriculture,
				maintain—
									(I)a liaison between
				the Commission and the Environmental Protection Agency; and
									(II)a liaison between
				the Commission and the Department of Agriculture.
									(ii)Effective
				maintenanceThe Administrator
				and Secretary of Agriculture shall take such steps as may be necessary to
				enable the Commission to obtain information and utilize such services and
				facilities of the Environmental Protection Agency and Department of Agriculture
				as may be necessary in order to maintain effectively such liaisons.
								(B)Agency liaison
				officersThe Administrator and Secretary of Agriculture shall
				each appoint a liaison officer, who shall be an employee of the Environmental
				Protection Agency and the Department of Agriculture, respectively, for the
				purpose of communicating with the liaison maintained under subparagraph (A) and
				the Commission.
							(C)AttendanceThe Commission shall allow the liaisons and
				liaison officers to attend and observe all deliberations and proceedings of the
				Commission.
							(2)Maintenance of
				communicationsThe Commission
				shall maintain communications with the Chesapeake Executive Council and the
				Chesapeake Bay States for the purposes of—
							(A)keeping such
				entities fully informed of Commission activities that relate to the
				responsibilities of those entities;
							(B)seeking views of
				those entities on such activities; and
							(C)consultation with
				such entities regarding the relationships between Commission activities and the
				jurisdiction of such entities.
							(h)DurationThe
				Commission shall terminate on September 30,
				2018.
					.
		4.Chesapeake Bay
			 watershed partnershipsSection
			 1240Q of the Food Security Act of 1985 (16 U.S.C. 3839bb–4) is amended—
			(1)by striking
			 subsection (a) and inserting the following:
				
					(a)DefinitionsIn this section:
						(1)Chesapeake Bay
				StateThe term Chesapeake Bay State or
				State means Delaware, Maryland, New York, Pennsylvania, Virginia,
				West Virginia, and the District of Columbia.
						(2)Chesapeake Bay
				watershedThe term
				Chesapeake Bay watershed means all tributaries, backwaters, and
				side channels, including their watersheds, draining into the Chesapeake
				Bay.
						(3)Chief
				executiveThe term
				chief executive means—
							(A)in the case of a
				State or Commonwealth, the Governor of the State or Commonwealth; and
							(B)in the case of the
				District of Columbia, the Mayor of the District of
				Columbia.
							;
				and
			(2)by adding at the
			 end the following new subsection:
				
					(i)Chesapeake Bay
				watershed partnerships
						(1)In
				generalAt the request of the
				chief executive of a Chesapeake Bay State, the Secretary shall enter into a
				memorandum of understanding with such chief executive establishing a
				partnership between the Secretary and the State (in this subsection referred to
				as a watershed partnership) in accordance with this
				subsection.
						(2)Watershed
				strategyEach watershed
				partnership may establish a watershed strategy for demonstrating aggregate
				reductions in losses of nitrogen, phosphorus, and sediment, on a basin or
				subbasin scale in the Chesapeake Bay watershed, from agricultural or
				nonindustrial private forest land in the State, including developing processes
				for—
							(A)identifying basins or subbasins in which
				implementation of enhanced conservation practices could significantly impact
				water quality;
							(B)identifying achievable and cost-effective
				conservation practices that result in such reductions to improve water
				quality;
							(C)statistically validating and verifying
				conservation practices;
							(D)establishing methods of estimating such
				reductions that are statistically valid and accurate, based on field- and
				farm-level surveys conducted by the Secretary, to the extent practicable using
				existing data collection methods; and
							(E)collecting other relevant information on
				practices that demonstrate such reductions, as determined by the Secretary and
				the chief executive of the State.
							(3)Assurance
							(A)Establishment of
				assurance processEach
				watershed strategy established by a watershed partnership shall require the
				chief executive of the State, in collaboration with the Secretary, to establish
				an assurance process in which producers or owners of nonindustrial private
				forest land in the State may participate if such producers or owners of
				nonindustrial forest land are qualified under subparagraph (B) by implementing
				and maintaining conservation practices, on agricultural or nonindustrial forest
				land in the Chesapeake Bay watershed, that are designed to reduce losses of
				nitrogen, phosphorus, and sediment from such land, as determined by the
				State.
							(B)Qualified
				producers and ownersFor the
				purposes of this paragraph, a qualified producer or owner of nonindustrial
				private forest land is a producer or owner of nonindustrial private forest land
				that implements and maintains conservation practices, on agricultural or
				nonindustrial forest land in the Chesapeake Bay watershed, that are designed to
				reduce losses of nitrogen, phosphorus, and sediment from such land, as
				determined by the State.
							(C)Effect of
				participation in assurance process
								(i)In
				generalA qualified producer or owner of nonindustrial private
				forest land that participates in an assurance process under this paragraph
				shall be considered to be in full compliance with applicable water quality
				requirements, if any, regarding nitrogen, phosphorus, and sediment in the
				Chesapeake Bay watershed, with respect to such land, such that no additional
				water quality-related conservation practices may be required on such land
				during the period of time in which the producer or owner of nonindustrial
				private forest land participates in the assurance process.
								(ii)Operations on
				landOperations on such land conducted by such a qualified
				producer or owner shall not be considered to be a significant contributor of
				nitrogen, phosphorus, or sediment to waters in the Chesapeake Bay
				watershed.
								(D)VerificationThe chief executive of the State shall
				verify conservation practices maintained by qualified producers and owners
				participating in an assurance process under this paragraph.
							(4)Use of existing
				programs requiredIn
				accordance with subsection (e)(1), a watershed partnership shall use existing
				programs, including for risk assessment, conservation planning, measurement and
				assessment of progress in improving water quality, and validation and
				verification of practices in the State to reduce losses of nitrogen,
				phosphorus, and sediment from agricultural or nonindustrial private forest land
				in the Chesapeake Bay watershed.
						(5)State water
				quality goalsThe chief
				executive of a State that has entered into a watershed partnership under this
				subsection shall ensure that any watershed strategy established under paragraph
				(2) is incorporated into the overall water quality goals established by the
				State, on a basin or subbasin level, for agricultural and nonindustrial private
				forest land in the State.
						(6)Assessments of
				progress
							(A)AssessmentNot later than 5 years after the date on
				which a watershed partnership is established under paragraph (1), and every 5
				years thereafter, the chief executive of the Chesapeake Bay State shall make
				public an assessment of the progress in the State in reducing losses of
				nitrogen, phosphorus, and sediment from agricultural and nonindustrial private
				forest land in the Chesapeake Bay watershed, on a basin or subbasin level, in
				accordance with the water quality goals of the State described in paragraph
				(5). Such assessment shall incorporate an analysis of data developed and
				published under subparagraph (B).
							(B)Development and
				publication of dataThe Secretary shall publish in a conservation
				assessment report issued by the Natural Resources Conservation Service data
				developed by the Secretary for incorporation into assessments required under
				subparagraph (A).
							(C)Effect of
				assessmentIf the chief
				executive of a Chesapeake Bay State determines, in an assessment required under
				subparagraph (A), that aggregate reductions in losses of nitrogen, phosphorus,
				and sediment from agricultural and nonindustrial private forest land in a basin
				or subbasin of the Chesapeake Bay watershed in the State have been achieved in
				accordance with the water quality goals of the State described in paragraph
				(5)—
								(i)during a period determined by the chief
				executive of the State, no further reductions in losses of nitrogen,
				phosphorus, or sediment may be required by the State or Federal Government from
				agricultural or nonindustrial private forest land in the basin or subbasin;
				and
								(ii)during such period, no operations conducted
				on agricultural or nonindustrial private forest land in the basin or subbasin
				shall be considered to be a significant contributor of nitrogen, phosphorus, or
				sediment to waters in the Chesapeake Bay watershed.
								(7)Assistance from
				Secretary
							(A)Technical
				AssistanceIn carrying out a
				watershed partnership, the Secretary shall provide technical assistance—
								(i)to the State to assist in developing the
				water quality goals of the State to result in reductions in losses of nitrogen,
				phosphorus, and sediment from agricultural or nonindustrial private forest land
				in the Chesapeake Bay watershed to improve water quality in the Chesapeake Bay
				watershed; and
								(ii)to producers and owners of nonindustrial
				private forest land in the State—
									(I)for education
				regarding activities they can undertake to reduce losses of nitrogen,
				phosphorus, and sediment from such land in the Chesapeake Bay watershed;
				and
									(II)for assistance with conservation planning,
				implementation, and maintenance to reduce losses of nitrogen, phosphorus, and
				sediment from such land in the Chesapeake Bay watershed.
									(B)Economic
				AnalysisIn providing
				assistance under this paragraph, the Secretary shall consider the
				practicability and economic achievability of the conservation practices that
				may be needed to reduce losses of nitrogen, phosphorus, and sediment from
				agricultural or nonindustrial private forest land in the Chesapeake Bay
				watershed to improve water quality in the Chesapeake Bay watershed.
							(8)Rule of
				constructionNothing in this subsection may be construed as a
				grant of regulatory authority to the
				Secretary.
						.
			5.Technical
			 guidelines for environmental services markets
			(a)Types of
			 guidelines required
				(1)Impaired
			 watershed guidelinesSection
			 1245(a) of the Food Security Act of 1985 (16 U.S.C. 3845(a)) is amended by
			 adding at the end In addition, not later than 14 months after the date
			 of the enactment of the Chesapeake Bay Program Reauthorization and Improvement
			 Act, the Secretary shall establish guidelines for farmer, rancher, and forest
			 landowner participation in voluntary nutrient and sediment trading systems
			 established for the purpose of addressing impaired watersheds..
				(2)Additional
			 guidelinesSection 1245(b) of
			 the Food Security Act of 1985 (16 U.S.C. 3845(b)) is amended by striking
			 paragraphs (1), (2), and (3) and inserting the following new paragraphs:
					
						(1)Methodologies for quantifying environmental
				service benefits.
						(2)Baseline
				methodologies for environmental service benefits.
						(3)Methodologies to
				account for reversals and leakage for environmental services markets.
						(4)Methodologies for
				verification of the environmental service benefits.
						(5)A protocol to
				report environmental service benefits.
						(6)A registry to
				collect, record, and maintain the benefits measured.
						(7)A procedure to
				verify and ensure that environmental service benefits comply with Federal and
				State
				regulations.
						.
				(3)Conforming
			 amendmentsSection 1245(c)(1)
			 of the Food Security Act of 1985 (16 U.S.C. 3845(c)(1)) is amended—
					(A)by striking paragraph (2)
			 and inserting paragraph (5); and
					(B)by striking
			 paragraph (3) and inserting paragraph (6).
					(b)Additional
			 requirementsSection 1245 of the Food Security Act of 1985 (16
			 U.S.C. 3845) is amended by adding at the end the following new
			 subsections:
				
					(f)List of eligible
				activities
						(1)List
				requiredThe Secretary shall
				publish a list of eligible domestic agricultural and forestry activities that
				result in environmental service benefits.
						(2)Deadline;
				publicationNot later than 14 months after the date of the
				enactment of the Chesapeake Bay Program
				Reauthorization and Improvement Act, the Secretary shall publish
				in the Federal Register the list of domestic agricultural and forestry
				activities that are eligible for trading under the guidelines established under
				subsection (a).
						(3)RecommendationsIn
				preparing the list under this subsection, the Secretary shall take into
				consideration the recommendations of the entities referred to in subsection
				(e).
						(4)Additions and
				revisionsNot later than 4
				years after the date of the enactment of the Chesapeake Bay Program Reauthorization and Improvement
				Act, and every two years thereafter, the Secretary shall update
				and revise the list prepared under this subsection. The updates and revisions
				shall be made only after the Secretary provides an opportunity for public
				notice of and an opportunity for comment on the proposed updates and
				revisions.
						(g)Guidelines for
				provision of technical assistance
						(1)Verification
				guidelinesThe Secretary shall establish guidelines for, and
				provide, technical assistance under this section to ensure that—
							(A)environmental
				service benefits have been implemented properly; and
							(B)the quantification
				of such benefits has resulted in an environmental benefit.
							(2)Technical
				Assistance Provider AccreditationAs part of the guidelines
				established under this section, the Secretary shall develop a process and
				requirements for periodic accreditation of certified technical assistance
				providers for environmental service benefits to ensure that such providers are
				professionally qualified and have no conflicts of interest. Each technical
				service provider meeting the requirements for accreditation in accordance with
				this paragraph shall be listed in a publicly accessible database, which shall
				be maintained and updated by the
				Secretary.
						.
			6.Chesapeake Bay
			 watershed pilot program for creating environmental service
			 marketsSection 1240Q of the
			 Food Security Act of 1985 (16 U.S.C. 3839bb–4) is amended by inserting after
			 subsection (i) (as added by section 4), the following new subsection:
			
				(j)Pilot program
				for creating environmental service markets
					(1)EstablishmentThe Secretary shall establish a pilot
				program for the Chesapeake Bay watershed, for the facilitation of creating
				environmental service markets based on the guidelines outlined in section
				1245(g), that does not result in removing eligible land wholly from
				agricultural production or eliminating the economic viability of such
				agricultural production. The Secretary shall ensure that the pilot program is
				consistent with local government rules and the policies, protocols, and
				regulations established under existing environmental service markets and State
				trading programs in the Chesapeake Bay watershed.
					(2)Transmission of
				data to Chesapeake Bay Nutrient and Sediment Trading CommissionThe Secretary shall transmit to the
				Chesapeake Bay Nutrient and Sediment Trading Commission established under
				section 117A of the Federal Water Pollution Control Act, any data the Secretary
				determines is necessary to the effective administration of nutrient and
				sediment trading programs administered by such
				Commission.
					.
		7.OffsetThere is authorized to be appropriated to
			 the Environmental Protection Agency for the Environmental Programs and
			 Management account for each of fiscal years 2013 through 2018 the amount that
			 is $40,000,000 less than the amount appropriated for such account for fiscal
			 year 2012, to be derived from amounts available for administrative
			 expenses.
		
